                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                    CR 18-79-BLG-SPW

                  Plaintiff,
                                              ORDER VACATING
vs.                                           DETENTION HEARING

LATOYA SHANTELL
HALVORSEN,
aka Latoya Shantell Rivera,

                  Defendant.

      Upon motion of Defendant (Doc. 43), IT IS HEREBY ORDERED that the

Detention Hearing presently set for October 4, 2018 is VACATED.

      DATED this 3rd day of October, 2018.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge
